DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 1 August 2022 is acknowledged.
Claim(s) 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 August 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarge (US 2015/0039004A1).
Regarding claim 1 and 10, Sarge discloses a catheter assembly including a core wire (230) capable of linear actuation including extension and retraction via use of slide collar (125; [0033, 0082-0083]). An ultrasonic energy-producing mechanism includes an ultrasound generator (127) and an ultrasound transducer (126; [0033]). The transducer is capable of imparting vibrational energy to a sonic connector (252).  A proximal end of the core wire includes the sonic connector (252) capable of coupling to an ultrasound producing mechanism for imparting vibrational energy to the core wire [0045]. A distal end of the core wire is capable of modifying intravascular lesions with vibrational energy. It is noted that the distal end is used to penetrate a vessel wall [0079], thus the distal end would be capable of modifying intravascular lesions. A damping mechanism is located around a proximal-end portion of the core wire and is capable of dampening transverse wave-producing vibrational energy in the proximal-end portion of the core wire. The damping mechanism includes a gasket system (250) that is capable of exerting a compressive force around the core wire. A retainer (208) is capable of retaining the gasket system in a damping-mechanism bore (244) of the catheter assembly. The compressive force is sufficient to dampen transverse wave-producing vibrational energy in the proximal-end portion of the core wire without restricting the extension or retraction of the core wire through the damping mechanism [0045].
Regarding claims 2 and 11, Sarge discloses a linear actuation mechanism (125) capable of extending the core wire from a fully retracted state of the core wire and retracting the core wire from a fully extended state of the core wire. The distal end of the core wire and a working length of the core wire up to about 20cm from a distal end of a sheath (206) around the core wire are exposed in the fully extended state, wherein the distal end of the core extends 5mm or less from the sheath [0082]. The working length of the core wire up to at least the distal end of the core wire are concealed in the sheath in the fully retracted state [0082; Fig. 21].
Regarding claim 3, Sarge discloses that a center of the gasket system positioned over the core wire where the core wire experiences minimal transverse wave-producing vibrational energy [0045], thereby reducing frictional heating and obviating a heat sink.
Regarding claims 4, 6, 12 and 13, Sarge discloses that gasket system includes a number of axially and radially compressed O-rings in the damping-mechanism bore providing the compressive force around the core wire (Fig. 3B). The O-rings are axially compressed in the damping-mechanism bore by a distal end of the damping mechanism bore and the retainer fixed in a proximal end of the damping-mechanism bore, and radially compressed by an inner wall of the damping bore. Sarge discloses that an injector [0034] is capable of injecting an irrigant into an irrigation port of the catheter assembly. The compressive force around the core wire is sufficient to prevent irrigation backflow of the irrigant without restricting the extension or retraction of the core wire through the damping mechanism (Fig. 3B).
Regarding claim 15-17, Sarge discloses a console in the form of an IV pole (129) that houses a foot switch (128) and the ultrasonic energy-producing mechanism including the ultrasound generator and ultrasound transducer [0033]. The foot switch is capable of activating and deactivating the ultrasonic energy-producing mechanism via on-off switch. 
In the same field of endeavor, ultrasound catheter systems, Nita teaches a transmission member (30) surrounded by a gasket system (330d) and having a retainer (332d) fixed in a proximal end of the damping-mechanism bore. Nita teaches that different arrangement of O-rings and retainers may be utilized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Sarge with a retainer fixed in approximal 
Regarding claim 17, Sarge discloses that the ultrasound transducer is capable of linear actuation by the linear actuation mechanism. The linear actuation of the ultrasound transducer is in sync with the linear actuation of the core wire to maintain a sonic connection between the ultrasound transducer and the core wire through the sonic connector [0031-0033].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarge in view of Wallace (US 2013/0345617A1).
Regarding claims 7, 8 and 14, Sarge does not disclose a polymeric sleeve around an exposed portion of the proximal-end portion of the core wire between the sonic connector and the retainer, and further around the proximal-end portion
In the same field of endeavor, ultrasonic catheter devices, Wallace teaches a polymer sheath (1200) formed of material having a lubricious surface [0160]. The polymer sheath can be extended proximally into the catheter body, thus providing a polymeric sleeve around the proximal-end portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the to have provided the transmission member of Sarge with a polymeric sheath, as taught by Wallace, to allow ultrasound energy  in the form of longitudinal waves to propagate to the distal tip while reducing transverse motions to generate surface waves at the treatment area [0160].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarge in view of Nita (US 2004/002402A1).
Regarding claim 5, Sarge discloses that the O-rings are axially compressed in the damping mechanism bore by a distal end of the damping mechanism bore formed by lumen (223) and are radially compressed by an inner wall of the damping-mechanism bore. However, Sarge does not disclose that the retainer is fixed in a proximal end of the damping-mechanism bore.
In the same field of endeavor, ultrasonic catheter systems, Nita teaches a transmission member (30; Fig. 10) surrounded by O-rings (330d) and at least one retainer (332d) within a bore fixed in a proximal end by the O-rings. Nita teaches that different arrangements of O-rings and retainers may be utilized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have provided the proximal end of the bore of Sarge with at least one retainer, as taught by Nita, since a person of ordinary skill has good reason to pursue the known options within their  technical grasp with the reasonable expectation that at least one would be successful.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nita et al. (US 2004/0167507A1) and Nita et al. (US 2004/0024402A1) disclose ultrasonic devices that include transmission members, damping mechanisms, and a sonic connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771